The opinion of the court was delivered by
Redfield, J.
The respondents are charged in the indictment with the crime of feloniously and burglariously breaking and entering, in the night-time, the depot and storehouse of the railroad with intent, &c., to steal, and that they did then and there feloniously and burglariously steal, &c.
I. The court charged the jury “ that if they found that the respondents broke and entered said depot and storehouse of the railroad in the night-time with intent to steal, and did steal therefrom, they should pronounce them guilty, and that they would be guilty of burglary.”
It is claimed that forcibly breaking and entering a railroad *290depot and storehouse, does not constitute burglary under our statute. At the time the statute was passed defining the crime of burglary and enlarging the common law definition, no such thing as a railroad depot was known in this State. Depots and stoi’ehouses for merchandise existed along the wharves of Lake Champlain, and were generally among merchants called warehouses; and that term was recognized and used in the statute. But since that time the land has become navigable by rail, and depots and storehouses for goods, wares, and merchandise have been constructed along our railways, and perform the same office as did the storehouse, or warehouse, on the wharves of the lake. The legal character and liability of the keeper of the goods, when transit is ended, becomes changed, after proper notice to the owner, or consignee, and he is liable only as warehouseman — as the keeper of goods and wares in the warehouse. The building broken into, in this case, seems to have been used as a passenger and freight depot; in it were offices for the sale of tickets, for receiving and discharging freight, a place for the comfort of passengers, and a place for the safe deposit of goods. In it were “ offices ” anda “warehouse.” Names change often with the habits and customs of the people; it is not so important to determine the name, as the thing, whereiu burglary, by the statute, may be committed. That subtle astuteness that would discover a difference where none exists, and would find a way of escape from the just penalties of crime through narrow crevices of the law, serves no useful purpose. When one is charged with crime in plain language, and convicted by honest men upon legal evidence, it is better that he work out the penalty to the relief of the public and the safety of the State.
But in this case the respondents have been convicted of larceny upon conceded, proper evidence- And the final judgment and sentence i's such as the law awards to the crime of larceny. In State v. Wheeler, 35 Vt. 261, the Supreme Court, Peck, J., decided that when there was a general conviction on four counts, and the fourth count for another and distinct offence, and no proper evidence to warrant a conviction on that count, that the court would not set aside the conviction when it was obvious *291“ that the respondent was not in danger of a more severe sentence than he would have been exposed to if he had been acquitted ” on the counts not sustained by the evidence; and of like import are the cases of State v. Bugbee, 22 Vt. 32; State v. Butler, 17 Vt. 145; and State v. Roe, 12 Vt. 93. The indictment being sufficient for the crime of larceny, and the sentence being such as is prescribed by the statute for that offence, the motion in arrest was properly overruled. And the charge of the court in regard' to the weight as evidence of the fact that the stolen property was found in the possession of the accused, is conceded to be sound law as applied to the crime of larceny, and in that therefore there was no error.
Judgment that the respondents take nothing by their exceptions ; and the judgment and sentence of the County Court is affirmed.